Citation Nr: 0841129	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella with patellofemoral pain 
syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella with patellofemoral pain 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had verified periods of active duty for training 
(ACDUTRA) in the Marine Corps Reserves from August 1991 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
chondromalacia patella with patellofemoral pain syndrome of 
the right and left knees and assigned a 10 percent disability 
evaluation for each knee effective April 30, 2001.  The 
veteran's appeal is now under the jurisdiction of the 
Seattle, Washington RO.


FINDINGS OF FACT

1.  The service-connected chondromalacia patella with 
patellofemoral pain syndrome of the right knee is manifested, 
functionally, by range of motion from 0 to 115 degrees, and 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula.

2.  The service-connected chondromalacia patella with 
patellofemoral pain syndrome of the left knee is manifested, 
functionally, by range of motion from 0 to 130 degrees, and 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella with patellofemoral pain syndrome of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5020, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2008).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella with patellofemoral pain syndrome of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5020, 5256, 5257, 5258, 5259, 5260, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial, 10 percent rating for each of the veteran's 
knees, in effect from April 30, 2001 was assigned under 
Diagnostic Codes 5299-5020.  38 C.F.R. § 4.71a.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5020 is applicable to synovitis.  Under 
Diagnostic Code 5020, synovitis is rated as degenerative 
arthritis under Diagnostic Code 5003, which in turn, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260, 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Ankylosis of the knee is rated 30 percent disabling 
with favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees; 40 percent disabling in 
flexion between 10 degrees and 20 degrees; and 50 percent 
disabling in flexion between 20 degrees and 45 degrees.  
Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, is rated 60 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Recurrent subluxation or lateral instability of 
the knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate, and 30 percent disabling 
when severe.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997).  When x-ray findings of arthritis are present 
and a veteran's knee disability is rated under Diagnostic 
Code 5257, the veteran would be entitled to a separate 
compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for symptomatic removal of semilunar cartilage.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg is rated 
noncompensably disabling (0 percent) when limited to 60 
degrees; 10 percent disabling when limited to 45 degrees; 20 
percent disabling when limited to 30 degrees; and 30 percent 
disabling when limited to 15 degrees.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004) (separate 
ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg is rated 
noncompensably (0 percent) disabling when limited to 5 
degrees; 10 percent disabling when limited to 10 degrees; 20 
percent disabling when limited to 15 degrees; 30 percent 
disabling when limited to 20 degrees; 40 percent disabling 
when limited to 30 degrees; and 50 percent disabling when 
limited to 45 degrees.  38 C.F.R. § 4.71a.  

At a January 2002 VA examination, the veteran reported a 
constant dull ache in both knees.  He stated knee pain 
increased with sitting or standing greater than just a few 
minutes.  He indicated his knees became warm and hurt.  Most 
of the pain was associated with descending stairs.  He also 
had pain in both knees at about 45 degrees when he did a deep 
knee bend or squat and he was unable to hold the position due 
to the fact that he reported his quadriceps muscles gave out.  
He denied any locking or any giving out of his knees.  He 
stated his knees popped and cracked with squatting or 
kneeling.  He did not use canes, crutches, knee braces, or 
knee sleeves.  He noticed he had some degree of loss of range 
of motion, particularly with flexion of the knees.  

The veteran was unable to flex his knees past 140 degrees 
with pain.  He was able to hyperextend his knees to 
approximately -10, also with pain.  He had pain after 
prolonged sitting.  The veteran ambulated without limp or 
antalgic gait.  Examination of both knees showed no effusion 
or edema or deformity.  There was an obvious hyper-
extensibility to both knees at least to -10 degrees.  There 
was no evidence of Osgood-Schlatter's or tibial tuberosity 
prominence.  There was a negative Lachman's bilaterally, 
negative McMurray's bilaterally, and negative drawer sign 
bilaterally.  Anterior cruciate, posterior cruciate, medial 
collateral and lateral collateral ligaments were all tight 
and intact bilaterally.  The patella did appear to sublux 
quite easily laterally on both knees which caused a mild 
apprehension in the patellas.  Close inspection revealed a 
genu valgum deformity of the veteran's lower extremities in 
both legs.  

At his Decision Review Officer conference, the veteran stated 
he had full range of motion of his knees, but he limited 
himself to avoid additional pain.

In a letter dated April 2005 Craig D. McNabb, M.D., reported 
the veteran's complaints of some lateral hip pain and 
occasional pain shooting down the entire side of the left 
leg, and his denial of any numbness or tingling.  He noted 
the veteran reported difficulty going up stairs and some 
popping and discomfort in the knees.  The examination showed 
patellar crepitus bilaterally.  The veteran had 5/5 strength 
throughout the bilateral extremities.  Sensation was intact.  
Deep tendon reflexes were 2+ and symmetric.  He had good 
peripheral pulses.  There was no swelling or lymphadenopathy.  

Treatment records from Lisa S. Cornelius, DPM, dated April to 
July 2005 show treatment for bilateral knee pain.  There was 
some question whether the veteran's mild abnormal 
biomechanics might be contributing to some of his chronic 
knee pain.  A decision was made to attempt use of functional 
orthotic devices.

At a November 2005 VA examination, the veteran reported 
swelling, morning stiffness, crepitation, popping, locking, 
and near-collapsing of his knees.  Range of motion was 
chronically reduced and repetitive movement, such as stairs, 
increased his pain.  It was noted that the veteran used a 
brace and a cane.  He did not use a crutch and took Advil 
intermittently.  Activities of daily living included his 
avoidance of running and physical training in general.  He 
tolerated his work, except he had to traverse irregular 
terrain which caused pain in his knees; he did not lose time 
from work.  Flare-ups of pain were precipitated by activity, 
and he experienced additional motion loss at those times.  He 
was usually better within three to four days and treated it 
with rest and time.  

The examination showed mild patellofemoral tenderness 
bilaterally.  There was no effusion or synovial thickening.  
There was no pain on movement or increased pain on repetitive 
movement of the knee joints.  He had active and passive range 
of motion of 0 to 130 degrees of flexion.  There was no 
lateral collateral or medial collateral or cruciate ligament 
laxity identified, and McMurray's maneuver was negative.  The 
examiner noted that during flare-ups involving the veteran's 
knees, he would expect additional motion loss of 10 degrees 
in flexion.  He would not expect weakness or incoordination.  

At a September 2007 VA fee basis examination, the veteran 
reported weakness, swelling, heat, giving way, lack of 
endurance, locking, and fatigability in both knees.  He did 
not have redness or dislocation.  He reported constant pain 
bilaterally.  The veteran stated his pain did not cause 
incapacitation.  The current treatment was orthotics and 
Ibuprofen as needed.  Functional impairment was limited with 
prolonged standing, sitting, kneeling, and lying down.  

The examination showed abnormal signs of weight bearing of 
the feet.  The veteran's posture and gait were within normal 
limits.  It was noted that the veteran did not require 
assistive devices for ambulation.  The examination showed 
bilateral knee tenderness.  Bilaterally there was no edema, 
effusion, weakness, redness, heat, guarding of movement, or 
subluxation.  Examination of both knees revealed crepitus.  
Bilaterally there was no genu recurvatum and locking pain.  
Range of motion of the right knee was 0 to 115 degrees with 
pain and the left was 0 to 130 degrees with pain.  The 
examiner noted that bilaterally the joint function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance; pain had the major functional impact.  The joint 
function bilaterally was not additionally limited by 
incoordination after repetitive use.  The examiner noted the 
above additionally limited the joint function by 0 degrees.  
The anterior and posterior cruciate ligament stability test, 
the medial and lateral collateral ligament stability test, 
the medial and lateral meniscus test, and X-rays of the knees 
were all within normal limits.  

A letter dated in December 2007 from Judith Rayl, M.D., PhD, 
indicated that the veteran's bilateral knee pain was 
persistent and severe.  She acknowledged that she was still 
looking for the etiology of the pain.  It was noted that 
although the veteran could perform activities of daily living 
to include walking, running, jumping, sitting, standing, and 
lying down, his pain caused severe limitations.  

The Board finds that the preponderance of the evidence is 
against an increased initial evaluation for either knee.

Here, the evidence of record shows that although the veteran 
has limitation of flexion of his bilateral knees, flexion of 
either knee is not limited to 30 degrees which would warrant 
a 20 percent disability rating.  The September 2007 
examination showed range of motion of the right knee was 0 to 
115 degrees with pain and of the left knee was 0 to 130 
degrees with pain.  Extension has not been reported as being 
limited by 5 degrees or higher, so a compensable rating under 
Code 5261 is not warranted.

To establish entitlement to a rating in excess of 10 percent 
consideration must be given to other potentially applicable 
codes.  A rating under Code 5258 is not warranted, as there 
is no evidence of dislocated semilunar cartilage.  A rating 
under Diagnostic Code 5259 is not warranted as there is no 
evidence of removal of semilunar cartilage.  A rating under 
Code 5257 (for recurrent subluxation or lateral instability) 
is not warranted as there is no objective evidence of 
bilateral knee instability.  Notably, on examination in 
September 2007, stability testing of the anterior and 
posterior cruciate ligaments and of the medial and lateral 
collateral ligaments was within normal limits.  In addition, 
it was noted that there was no guarding of movement or 
subluxation.  The Board acknowledges that the veteran has 
reported bilateral knee instability, but because he is a 
layperson, his reports are not competent evidence of medical 
findings.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Other rating Codes applicable to bilateral leg disability 
have been considered but as ankylosis and impairment of the 
tibia are not shown (See Codes 5256 and 5262), they do not 
apply.  Additional factors that could provide a basis for an 
increase have also been considered; however the evidence does 
not show that the veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  Notably, the September 2007 
examination indicated that joint function was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
bilaterally; however, the additional limited joint function 
was noted by the examiner as 0 degrees.  The joint function 
on the right was not additionally limited by incoordination.  
Such limitation of function is accounted for by the current 
10 percent rating for each knee.

In summary, a rating in excess of 10 percent for the right 
and left knees is not warranted under any of the applicable 
rating criteria at any point throughout the appeal period.  
There is a preponderance of the evidence against this claim 
and it must be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in June 2001, and May and August 2007 of the 
information and evidence needed to substantiate and complete 
a claim for service connection and later for an increased 
initial rating, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. The veteran was given this specific 
notice in the May 2007 letter.

Also, here, the veteran is challenging the initial 
evaluations following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  It is noted that 
after the veteran was granted service connection for his 
bilateral knee disabilities he was notified of the evidence 
necessary to file a claim for an increased evaluation in 
letters dated May and August 2007.  In addition, he was 
provided with information concerning relevant diagnostic 
codes and their application, and made statements, through his 
representative, indicating actual knowledge of what would be 
required for the increased evaluations.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for increased 
evaluations.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records, VA examinations, and 
private medical records. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patella with patellofemoral pain syndrome 
of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patella with patellofemoral pain syndrome 
of the left knee is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


